Citation Nr: 0820613	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left hip, status post left total hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that a 
left hip disability existed at the time of his entry into 
active military service; however, the evidence does not 
clearly and unmistakably show that the veteran's pre-existing 
disability was not aggravated by military service.


CONCLUSION OF LAW

A pre-existing left hip disability disability was aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both (1) that the disease 
or injury existed prior to service, and (2) that the disease 
or injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

The veteran is seeking service connection for degenerative 
arthritis of the left hip, status post left total hip 
replacement.  The veteran believes that this condition either 
began in service or was caused by a developmental disability 
that was aggravated by superimposed injury during his 
military service.  

The Board notes that all of the veteran's service medical 
records were apparently destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Efforts to 
reconstruct these records were unsuccessful.  Under such 
circumstances, where service medical records have been lost 
or destroyed, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

While the Board does not have the veteran's service medical 
records, it does have the veteran's personal testimony 
describing his pertinent medical history.  According to a 
March 2005 personal history statement and May 2008 hearing 
testimony, the veteran began experiencing aching pain in his 
left leg and hip when he was sixteen years old.  He grew up 
working on his family's farm and felt this pain after 
laboring with his father.  The pain was usually gone when he 
awoke from his afternoon naps.  The veteran reported feeling 
no left hip pain during the next five relatively sedentary 
years of college.  

The veteran reported that he was drafted into the Army in 
October 1950 and was a Reconnaissance Sergeant in Korea whose 
job was to keep up-to-date maps and reports of all road 
conditions in the Division area.  He made weekly trips to the 
front lines to map out and report progress the line companies 
made at blasting out rock and building access roads.  The 
roads were unusually rough, which made riding in the jeep 
very painful.  The veteran reported that, at times, he would 
stand in the jeep and hold on to the windshield to avoid the 
pain.  He would also get out of the jeep and walk over the 
rough, rocky road and tell the driver to follow him because 
it was too painful to ride.  

The veteran reported that most of his post-military work 
involved a desk job with minimal physical activity.  He 
stated that he dismissed an occasional pain in the hip as the 
result of a specific activity or slight overexertion.  

By the early 1980s, the veteran noticed he did not walk with 
a normal gait.  By 1995, the pain in his hip had increased to 
the point that it became severe with too much walking.  The 
veteran had hip replacement surgery in August 2001.  

The veteran has submitted three opinions from medical 
professionals that link his current disability to his 
military service.  The first of these is an October 2003 
letter from Dr. A., the veteran's orthopedic surgeon.  This 
letter noted the veteran's reported military trauma and that 
the veteran reported no prior history of injury, trauma, or 
surgical intervention to his hip.  Dr. A. said it was 
plausible that the veteran's subsequent excessive activity 
during the war-related efforts may have aggravated an 
underlying degenerative change of his left hip and caused 
exacerbation and progression of his arthritic process.  The 
doctor noted that the veteran's history does not point to any 
other significant excessive activity and/or injuries since 
the war-related efforts.  He stated that a definitive 
diagnosis would have to be based on prior history of trauma, 
surgery, and/or subsequent reported injury, as well as 
documented radiographic evaluation.  

A March 2005 opinion by Dr. B., a pediatrician and the 
veteran's brother-in-law, found it very likely that trauma 
that occurred to the veteran's left hip due to driving and 
walking on roads of blasted rock, boulders, and steep and 
stony gullies during service caused major aggravation of pre-
existing Slipped Capital Femoral Epiphysis (SCFE).  He 
identified himself has having encountered many cases of SCFE, 
and he found the veteran's history consistent with SCFE.  He 
stated that an adolescent who, without signs of sepsis or 
fracture, complains of pain in the thigh, knee, groin, or 
buttock, must be suspected of having SCFE.  He noted that the 
veteran did not see a pediatrician or an orthopedist during 
his teens and that no x-rays were taken.  His opinion was 
therefore based on the clinical history as noted above and 
Dr. A.'s letter.

Dr. B. stated that it appeared the veteran's history 
progressed from untreated SCFE to disabling osteoarthritis, 
quiescent when not very active, which was later aggravated by 
walking and riding over rough terrain while on active duty, 
and ultimately led to severe unilateral osteoarthritis of the 
hip.  He considered this theory to be highly probable and 
enclosed medical literature to support his conclusion.  

Dr. B. noted that the usual sequela to undiagnosed and 
untreated SCFE is characterized by the premature and 
relentless progression of osteoarthritis of the hip.  The 
progression is adversely affected by stress on the affected 
joint.  Dr. B. noted that, after his adolescence, the veteran 
did not engage in strenuous physical activity until he was 
drafted.  He therefore strongly believed that the 
osteoarthritic response to SCFE was worsened during his 
military duty.  Dr. B. stated that this was supported by the 
fact that the veteran's right leg, which was subjected to the 
same stress in adolescence and in service, had no arthritis.

The July 2005 opinion was written by Dr. E.,  who identified 
himself as an orthopedic surgeon with a lifelong interest in 
the hip joint.  His opinion is based on a review of the 
veteran's entire claims file.  Dr. E. noted that the 
degenerative osteoarthritis of the veteran's left hip was an 
established fact.  He cited a world authority on the hip 
joint who had written that it is extraordinarily rare for 
osteoarthritis of the hip joint to exist as a primary 
disease.  

Dr. E. stated that it is irrefutable that classic 
degenerative hip disease often begins early, such as from the 
farm experiences reported by the veteran, but is always based 
on some form of mechanical deficit.  He noted that such 
disease proceeds to intolerable levels when subjected to 
progressive increase in load-bearing and local stress, such 
as the type suffered by the veteran in the military.  Dr. E. 
stated that the veteran had early stage degenerative disease 
of the left hip when he was drafted, and it was exacerbated 
while in the service and progressed to end stage after 
discharge.  This opinion was based on the known pathological 
history of degenerative hip disease and the veteran's 
reported history.  

Dr. E. stated his unequivocal opinion that the veteran's hip 
joint began to wear out and he developed an alignment problem 
when he was a boy, but symptoms only appeared with his heavy 
farming demands.  The condition was then significantly 
exacerbated with increased loads of military duty, again 
becoming symptomatic, with increased hyaline cartilage loss, 
and the veteran gradually progressed to end stage disease 
requiring surgery.  

Turning to the merits of the claim, the Board will first 
consider the presumption of soundness.  As noted above, the 
veteran's service medical records were destroyed in a fire 
and are thus unavailable for review.  There is thus no 
evidence that the veteran was documented to have a left hip 
defect on his entry into service.  The veteran also testified 
that no such defect was noted at entrance.  The Board 
therefore finds that the presumption of soundness attaches in 
this case.

In order to rebut the presumption of soundness, VA law and 
regulations require that there be clear and unmistakable 
evidence that a left hip disorder existed prior to service, 
and that such disorder was not aggravated by service.  See 
VAOPGCPREC 3-2003.  

In the case at hand, each of the aforementioned health care 
providers concluded that the veteran had a preexisting 
disability of some sort, and Dr. B., the pediatrician whose 
opinion is noted above, provided a detailed opinion 
explaining that the veteran had SCFE that first manifested 
itself when the veteran was a teen.  Dr. E., the orthopedic 
surgeon who specializes in hips, opined that the veteran had 
an alignment problem of the hip joint as a boy.  The Board 
finds that these opinions are sufficient to rebut the 
'presumption of soundness' as was found in 38 U.S.C.A § 1111.

Having found that the evidence is sufficient to rebut the 
first prong of the presumption of soundness, and establish 
that a left hip disability preexisted service, the Board will 
turn to the question of whether such disability was 
aggravated in service or was otherwise etiologically related 
to service.

In this regard, the Board notes that the veteran that the 
three etiology opinions of record support finding a 
connection between his left hip disability and his military 
service.  All three opinions were offered by doctors whose 
professional credentials demonstrate that they possess the 
necessary education, training, and expertise to provide the 
requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In particular, Dr. B. and Dr. E. supported their 
opinions with citations to pertinent medical theory and 
scholarship, as well as to specific symptoms reported in the 
veteran's medical history.  

The Board acknowledges that there were no service medical 
records for the doctors to examine and that their opinions 
are, to some extent, based on the veteran's own recitation of 
his medical history.  The Board may not, however, disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Rather, as the Court 
further explained in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a veteran's statements renders a medical 
report not credible only if the Board rejects the statements 
of the veteran as lacking credibility.  In this case, there 
is no reason to doubt the veteran's credibility with respect 
to the history of his symptoms.  

The veteran is competent to report having experienced left 
leg and hip pain when he was a teenager, and he is competent 
to report having experienced hip pain while riding in jeeps 
over rough terrain during service.  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  The Board also finds the veteran's 
testimony about his in-service experiences to be credible and 
within the realm of what an individual with his military 
occupational specialty (MOS) would have experienced during 
service.    Dr. B. and Dr. E. were aware of the veteran's 
pertinent pre-service and post-service medical history, and 
each is careful to state his reasons and bases for concluding 
that there is a likely relationship between the veteran's 
current left hip disability and his in-service experiences.

Certainly, in light of these medical opinions, the Board 
finds the evidence does not clearly and unmistakably show 
that a left hip disorder was not aggravated by service.  See 
VAOPGCPREC 3-2003.  Therefore, the Board must find that the 
veteran's current degenerative arthritis of the left hip, 
status post left total hip replacement, is the result of 
aggravation during military service of a preexisting 
disability.  Thus, entitlement to service connection is 
warranted.

In closing, the Board notes that congenital or developmental 
defects (as opposed to those disabilities for which there may 
or may not be "predisposition", ill-defined genetic and/or 
so-called hereditary tendencies, e.g., diabetes mellitus, 
etc.) are not diseases or injuries within the meaning of the 
applicable legislation and are not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 
8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997).  Although none of these physicians who 
offered opinions in this case explicitly defined the 
veteran's SCFE as congenital or development, there is a clear 
implication from their opinions and the treatise evidence of 
record that it could be considered so.  

However, the VA General Counsel has determine that if, during 
service, disease or injury occurs superimposed over the 
congenital or developmental defect, service connection may be 
warranted for the resultant disability.  See also Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  In this case, it is clear 
from the opinions discussed above that the physicians 
believed that superimposed injury occurred in the form of 
repeated trauma to the hip that caused or contributed to his 
current degenerative arthritis of the left hip.  Thus, 
service connection in this case is not precluded by 38 C.F.R. 
§§ 3.303(c) and 4.9.

The Board also notes that the possibility of obtaining a VA 
examination or opinion prior to rendering a final decision in 
this appeal was considered.  However, as the crucial 
statements from Dr. A., Dr. B., and Dr. E. support a finding 
that the veteran's current left hip disability was incurred 
as a result of aggravation due to trauma suffered during 
service, it appears unnecessary to seek further guidance on 
the matter, particularly in light of the veteran's advanced 
age.  Such development would only needlessly delay the 
ultimate resolution of the claim in the veteran's favor.


ORDER

Service connection for degenerative arthritis of the left 
hip, status post left total hip replacement, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


